Citation Nr: 1640160	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  06-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left foot surgery.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2000. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2008, the Board remanded this case, in part, to comply with the Veteran's request for a Board hearing in conjunction with this case.  He subsequently provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

The Board also remanded the case in June 2008 for the promulgation of a Statement of the Case (SOC) on the issues of entitlement to higher initial ratings for left knee, right knee, and right shoulder disabilities.  See Manlincon v. West, 12 Vet. App. 238 (1999) (In circumstances where a notice of disagreement (NOD) is filed, but an SOC has not been issued, the Board must remand the claim to direct that an SOC be issued).  An SOC was subsequently promulgated on these issues in November 2009. However, the Veteran did not perfect his appeal as to these issues by filing a timely Substantive Appeal after the SOC was issued, nor did he contend otherwise at the July 2010 hearing.  See 38 C.F.R. §§ 20.200, 20.301 (2015).  Accordingly, the Board does not have jurisdiction over these issues.

In January 2011, the Board again remanded the issue of entitlement to an increased rating for the service-connected left foot disability for further development.

Lastly, entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran has contended during the appeal period that he was unable to work due to service-connected disabilities and he submitted a formal claim for a TDIU (via a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)) in July 2014.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  This TDIU claim will be considered by the Board as part of the underlying claim for an increased rating for the service-connected left foot disability.


FINDINGS OF FACT

1.  The residuals of left foot surgery include left foot pain, tenderness, locking, swelling, stiffness, lack of endurance, fatigability, painful motion, calluses, and bunions; there are frequent flare ups of severe foot pain, the Veteran has generally used corrective devices/orthotics, and his foot symptoms impact his employment and daily functioning; his gait and posture have remained normal, he has not generally used any assistive devices for ambulation due to his left foot disability, there has not been any abnormal shoe wear pattern, and the Veteran has not completely lost all functional use of his left foot.

2.  As the record currently stands, the Veteran is service-connected for the following disabilities which are rated as follows:  major depressive disorder, rated 50 percent disabling; sinusitis, rated 30 percent disabling; limitation of extension of the left knee, rated 30 percent disabling; status post pinning of the left thumb, rated 10 percent disabling; mild hallux valgus with tender scar and calluses of the right foot, rated 10 percent disabling; tinnitus, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; residuals of left foot surgery, rated 10 percent disabling; residuals of right shoulder impingement, status post-surgery, rated 10 percent disabling; left ear hearing loss, rated noncompensable; limitation of extension of the right knee, rated noncompensable; linear scars due to bilateral knee surgery, rated noncompensable; and a residual postoperative scar of the right shoulder, rated noncompensable; his combined disability rating is 90 percent.

3.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating (but no higher) for residuals of left foot surgery have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2015).

2.  The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in March 2005 and October 2014, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating for residuals of left foot surgery and for a TDIU.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in an April 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2005 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The March 2005 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The April 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the April 2007 letter was sent after the initial adjudication of the Veteran's increased rating claim.  This timing deficiency was cured by readjudication of the claim in a May 2007 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left foot disability and the impact of his service-connected disabilities on his employability.   

As for the July 2010 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned AVLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient.

During the July 2010 hearing, the undersigned identified the issues on appeal.  The Board notes that the issue of entitlement to a TDIU was not explicitly on appeal at the time of the hearing.  Also, information was solicited regarding the nature of the Veteran's disability, the treatment received for the disability, the Veteran's employment status, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497.  Moreover, the undersigned explicitly suggested that the Veteran submit outstanding treatment records which were identified during the hearing and indicated that a new VA examination was potentially necessary to assess the severity of the service-connected left foot disability.  The Board subsequently ordered further development of the claim in the January 2011 remand.
As for the January 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things:  obtain the names and addresses of all medical care providers who had treated the Veteran for his left foot since June 2009, obtain outstanding VA treatment records, and afford the Veteran a VA examination to assess the severity of his service-connected left foot disability.  The Veteran was subsequently asked to identify the names and addresses of all medical care providers who had treated his left foot since June 2009 by way of a January 2011 letter.  As explained above, all identified relevant VA treatment records and private medical records have been obtained and associated with the file.  Also, VA examinations were conducted in May 2011 and November 2013 to assess the severity of the service-connected left foot disability.  

Thus, with respect to the claims decided herein, the AOJ substantially complied with all of the Board's January 2011 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of left foot surgery are rated under 38 C.F.R. § 4.71a, DC 5284 as a foot injury.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

In this case, a March 2005 VA examination report and the Veteran's September 2006 substantive appeal (VA Form 9) indicate that he reported that he experienced left foot pain, painful calluses, and bunions.  He was employed as a mechanic and his foot pain resulted in approximately 1 month of lost work due to the fact that his job required him to frequently be on his feet and it was painful to stand on his feet for prolonged periods of time.  The pain was 8/10 in intensity on most days.  He also experienced lack of endurance, fatigability, and some morning foot stiffness.  As a result, his ability to exercise (walking and running) was limited.  He used medication (Motrin) to treat his symptoms, but it provided little relief.  Rest usually alleviated the foot discomfort.  There was no weakness, swelling, heat, redness, or flare ups, the Veteran did not use orthotics or any other assistive devices (i.e., crutches, brace, cane, corrective shoes), and he was independent in all activities of daily living.

Examination revealed that the Veteran ambulated with normal posture and gait and that he did not use any assistive devices.  There was a 3/4 inch well-healed surgical scar over the dorsal aspect of the fifth metatarsal callus at the lateral aspect of the left heel.  There was no obvious toe or toenail deformity, shoe wear pattern, or other lesions.  Sensation was intact to light touch, Babinski was negative, there was no tenderness or compression of the Achilles, and the tendon tracked midline.  Foot and ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no diminution of range of motion following three repetitions of the ranges of motion.  X-rays revealed a deformity of the 5th metatarsal to the distal metaphysis, suggesting a previous osteotomy site.  The medial tibial sesamoid beneath the head of the distal first metatarsal was bipartite.  The Veteran was diagnosed as having status post left foot fifth metatarsal bunionectomy.

The Veteran reported during a March 2007 VA examination that he experienced increased pain and callosities on his foot and a fungal infection of the foot.  The pain was moderate (6/10) in intensity and he used corrective devices and orthotics.  He was employed as a truck driver and his foot disability impacted his occupation in that the pain interfered with his concentration, decreased his mobility, and caused him to have to avoid weight bearing.  His activities of daily living (e.g., dressing, bathing, toileting, and preparing food) were also affected.  Flare ups of pain (8/10 in severity) occurred every day and lasted all day.  As a result of his symptoms, he was able to stand for less than 2 minutes and was able to walk less than a few yards.  

Examination of the left foot revealed corns on the medial aspects of the second toe which measured 0.5 centimeters by 0.5 centimeters, callosities medially on the great toe which measured 2 centimeters by 2 centimeters, and callosities on the heel that measured 4 centimeters by 4 centimeters.  There was flat foot with pain on manipulation of the Achilles, but the alignment was normal.  There was painful motion at the first metatarsophalangeal joint, but there was no restricted motion.  Also, there was tenderness throughout the foot and discolored and thickened nails.  There was no edema, weakness, or instability.  X-rays revealed mild pes planus, bone spurs on the plantar surface of the left calcaneus that were posttraumatic, postoperative deformities at the distal aspect of the fifth metatarsal bones, and degenerative changes at the intertarsal joints.  Diagnoses of onychomycosis, pes planus, callosities, corns, postoperative deformity of the fifth metatarsal, a bone spur of the left calcaneus, plantar fasciitis, and degenerative joint disease were provided.

VA treatment records dated from March to December 2007 include reports of painful corns and calluses.  Examinations of the left foot revealed an enlarged 5th metatarsal head, a sub 5th tyloma, a lateral heel callus, tinea pedis, pes planus with excessive pronation, and mycotic toenails.  Motor and sensory testing was within normal limits.  The Veteran was diagnosed as having flat foot, multiple corns and calluses, diffuse tinea pedis, and onychomycosis.

The report of a September 2008 VA examination indicates that the Veteran reported that he experienced increasing left foot pain, trouble with mobility, locking, and swelling.  The pain was constant and moderate (4/10) in intensity, but flare ups of severe pain (10/10 intensity) occurred every day and lasted all day.  As a result, he was able to stand for less than 15 minutes and was unable to walk more than 100 yards.  He used orthotics.  He was unemployed and had lost his job as a mechanic in November 2007 because he was unable to perform his duties.  

Examination of the left foot revealed callosities at the lateral heel which measured 2 centimeters by 3 centimeters, flat foot with painful manipulation of the Achilles, a valgus deflection, and painful motion of the great toe.  Dorsiflexion was to 30 degrees with pain and plantar flexion was to 40 degrees with pain.  There was tenderness at the attachment site of the plantar fascia.  There was no restricted motion, weakness, instability, edema, or corns.  Also, there was no additional loss of range of motion after repetitive use of the great toe.  The Veteran was diagnosed as having callosities, plantar fasciitis, hallux valgus deformity, Achilles tendonitis, and degenerative joint disease of the foot.

The Veteran reported during an April 2010 VA outpatient evaluation, the July 2010 hearing, and the May 2011 VA examination that he experienced daily left foot pain, flat foot, and painful corns.  The pain was constant, 8/10 in intensity, and stabbing in nature and he used medication to treat the pain.  The pain was the "same every day" and there were no flare ups of pain. He had been given shoes/shoe inserts by his treatment provider and was occasionally using a cane at the time of the May 2011 examination, but there had not been any physician directed bedrest/incapacitating episodes during the previous year.  He did not use any crutches, braces, or special orthotic shoes.  As a result of his foot disability, he was unable to walk more than 5 to 10 steps at a time, run, or stand more than 15 to 20 minutes, and he avoided climbing stairs.  His physician had reportedly told him that his left foot disability was severe and required additional surgery.  He was unable to continue his occupation as a mechanic because he was limited in his ability to stand, but he was employed on a full time basis (40 hours per week) as an installer at the time of the July 2010 hearing.  He was employed on a part time basis as a truck driver at the time of the May 2011 examination and had not missed any work during the previous year due to his left foot disability.

Examination revealed that the Veteran was in no acute distress, that he walked with a normal gait, and that he did not use any assistive devices.  There was no abnormal shoe break down, the Achilles tracked midline, sensation was intact to light touch, and there was no edema.  The left foot arch was diminished, but was intact.  There was pain to manipulation along the plantar fascia aspect, the toenails were thickened and darkened, and there were annular calluses on the right lateral aspect of the heel and over the head of the third metatarsal on the plantar surface which both measured 1 centimeter by 1 centimeter.  There was a superficial, hypopigmented, and well-healed linear scar over the dorsal aspect of the fifth metatarsal callus at the lateral aspect of the left fifth metatarsal.  The scar measured 3/4 inch by 0.1 centimeters, was smooth and stable, was not tender, elevated, depressed, or adhered to underlying tissue, and was not associated with any loss of covering of the skin.  Also, there was no inflammation, edema, or keloid formation and the scar did not cause any limitation of function.  X-rays of the left foot revealed postsurgical changes of the distal fifth metatarsal, but there was no radiographic evidence of pes planus.  The Veteran was diagnosed as having left foot scars, onychomycosis, and callouses.

The nurse practitioner who conducted the May 2011 examination concluded that there was no additional limitation of foot motion due to pain, weakness, or fatigability following repetitive use testing.  Also, the Veteran's left foot disability did not affect his employability because he was able to maintain employment as a part time truck driver.

An October 2012 VA examination report reveals that the Veteran experienced mild or moderate symptoms of hallux valgus bilaterally.  He underwent surgery in 2007 for right hallux valgus, but no such surgery was completed on the left foot.  Also, there were callus formations on the lateral aspect of the left foot.  He did not experience any Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or bilateral weak foot.  There were scars associated with the Veteran's foot disability, but none of the scars were painful or unstable and total area of all related scars was not greater than 39 square centimeters (6 square inches).  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  His foot disability limited his ability to stand, sit, or walk for prolonged periods and he was unable to walk briskly or run.  He was not limited in his ability to perform sedentary work.

The Veteran reported during a November 2013 VA examination that he experienced painful calluses and mild or moderate symptoms of right foot hallux valgus.  Examination revealed calluses on the lateral forefoot of the left foot.  He did not have any Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or bilateral weak foot.  There were scars associated with the Veteran's foot disability, but none of the scars were painful or unstable and total area of all related scars was not greater than 39 square centimeters (6 square inches).  He regularly used shoe inserts, but he did not use any other assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed post-surgical deformity of the proximal phalanx of the great toe and post-traumatic deformity of the distal fifth metatarsal.  Diagnoses of hallux valgus and corns were provided.  These disabilities impacted the Veteran's ability to work in that he was unable to stand or walk for more than 15 to 20 minutes (less on concrete), was unable to run, and experienced difficulty climbing steps.

The above evidence reflects that during the claim period, the Veteran has experienced left foot pain, tenderness, locking, swelling, stiffness, lack of endurance, fatigability, painful motion, calluses, and bunions.  The foot pain has ranged from 4/10 to 8/10 in severity, but he has reported frequent flare ups of foot pain which is 10/10 in severity.  He has used corrective devices/orthotics during much of the claim period and his foot symptoms have impacted his employment and daily functioning in that they have prevented running and prolonged walking and standing, have resulted in avoidance of stair climbing, and have resulted in significant impairment of the Veteran's occupation as a mechanic due to pain while standing (e.g., he lost a month of work as a mechanic due to limitations associated with his foot disability).  His sedentary employment as a truck driver was also impacted because the foot symptoms interfered with his concentration, decreased his mobility, and caused him to have to avoid weight bearing.  

In light of the above noted symptoms (especially the severity of the Veteran's foot pain during flare ups), the fact that he has used corrective devices/orthotics during much of the claim period, and the extent to which the foot symptoms have impacted his employment and daily functioning, the Board finds that the symptoms of the service-connected left foot disability more closely approximate the criteria for a 20 percent rating under DC 5284 (indicative of a moderately severe foot injury) during the entire claim period. 

A rating higher than 20 percent under DC 5284 is not warranted at any time during the claim period because the symptoms of the Veteran's left foot disability are no more than moderately severe.  Specifically, he has not demonstrated an abnormal gait, his posture has remained normal, there is no evidence of any abnormal shoe wear pattern, and he has not generally used any devices to assist with ambulation due to symptoms associated with his service-connected left foot disability.  

The only other diagnostic codes under which a rating higher than 20 percent is available are DCs 5276 (acquired flat foot), 5278 (claw foot (pes cavus)), and 5283 (malunion or nonunion of the tarsal or metatarsal bones).  There has been no evidence of any claw foot (pes cavus) or malunion/nonunion of the tarsal or metatarsal bones.  Although the Veteran has been diagnosed as having flat foot, this disability is not service-connected and there is no evidence that this disability is associated with the service-connected residuals of left foot surgery.  Also, despite the fact that there is evidence of possible hallux valgus involving the left foot, DC 5280 provides a maximum schedular rating of 10 percent for this disability, so it does not avail the Veteran.  

Moreover, the Veteran has not contended, and the evidence does not otherwise reflect, that he has completely lost all functional use of his left foot, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  This finding was specifically made during the October 2012 and November 2013 VA examinations and the Veteran has consistently walked with a normal gait.  Thus, a higher rating of 40 percent under DC 5284 for loss of use of the foot is also not warranted.

In sum, the evidence support a finding that a 20 percent rating (but no higher) is warranted under DC 5284 for the Veteran's service-connected left foot disability during the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276-5284.

There is evidence of scarring associated with the service-connected left foot disability.  The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in February 2005, the 2008 amendments are not applicable in this appeal.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118 , DCs 7800-7805 (2007).

In this case, the left foot scarring does not involve the head, face, or neck and there is no evidence that such scarring causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful.  Hence, a separate compensable rating for left foot scarring is not warranted at any time during the claim period.  Id.



II. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244   (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's service-connected left foot disability are all contemplated by the appropriate rating criteria as set forth above. Specifically, DC 5284 provides compensation for any symptoms associated with foot disabilities not contemplated by the other diagnostic codes pertaining to the foot, as evidenced by the title of "Foot  injuries, other."  This broad description thus contemplates all of the Veteran's symptoms that are not specifically listed under other diagnostic criteria pertaining to the foot.  Hence, the 20 percent rating assigned for the service-connected left foot disability during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left foot disability is appropriately rated as a single disability and there is no additional functional impairment in the left foot associated with the residuals of left foot surgery that has not been attributed to or considered in conjunction with the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

As the record currently stands, the Veteran is service-connected for the following disabilities which are rated as follows:  major depressive disorder, rated 50 percent disabling; sinusitis, rated 30 percent disabling; limitation of extension of the left knee, rated 30 percent disabling; status post pinning of the left thumb, rated 10 percent disabling; mild hallux valgus with tender scar and calluses of the right foot, rated 10 percent disabling; tinnitus, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; residuals of left foot surgery, rated 10 percent disabling; residuals of right shoulder impingement, status post surgery, rated 10 percent disabling; left ear hearing loss, rated noncompensable; limitation of extension of the right knee, rated noncompensable; linear scars due to bilateral knee surgery, rated noncompensable; and a residual postoperative scar of the right shoulder, rated noncompensable.  His combined disability rating is 90 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities alone preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from July 2003 to February 2008 and the reports of VA examinations dated in March 2005, December 2006, and March 2007 reveal that the Veteran had a high school education and that he was employed as a truck driver and mechanic.  His job as a truck driver was impacted in that pain interfered with his concentration, decreased his mobility, and resulted in avoidance of weight bearing.  He lost time from work as a mechanic (reported as being 1 month of work during the March 2005 examination) due to foot symptoms and he was limited to light mechanic work because his shoulder disability prevented him from performing heavy work.  He was not able to engage in prolonged standing or walking due to his foot disabilities and he used orthotics/corrective devices, but he did not generally use any assistive devices for ambulation and he maintained a normal gait.  He reported during an April 2007 VA mental health initial evaluation consultation that his job was terminated three weeks prior "due to marital conflicts with his wife that interfered with his work."  During a February 2008 VA mental health medication management evaluation, he reported that he was employed as a mechanic, but that he was on disability for 3 months due to foot problems following a November 2007 foot surgery.  

The reports of a September 2008 VA foot examination, September 2008 VA joints and scars examinations, and October 2008 and September 2009 VA hand examinations and VA treatment records dated in April 2009 indicate that the Veteran reported that he was unemployed, that he had last worked in November 2007, and that he lost his job at that time because he was unable to perform his duties.  He was involved in vocational rehabilitation training to become an electrician and was looking for employment.  Flare ups of severe foot pain occurred on a daily basis.  As a result, he was only able to stand for less than 15 minutes and walk less than 100 yards at a time.  He also experienced daily flare ups of severe knee and shoulder pain, shoulder pain with overhead activity, and left thumb pain.  He reported that he had experienced decreased strength in his left hand with work activities and activity-related flare ups of his thumb symptoms resulted in decreased use of his left hand, but his thumb did not significantly affect his activities of daily living.  He did not use any assistive devices for his knees or shoulder.

An April 2010 VA mental health consultation note, the Veteran's testimony during the July 2010 Board hearing, and the reports of an October 2010 VA joints examination, the May 2011 VA foot examination, October 2012 VA sinus, shoulder, hand, knee, foot, and audiological examinations, and the November 2013 VA foot examination indicate that the Veteran was right hand dominant and that he experienced knee, right shoulder, foot, and left thumb pain, knee instability, limitation of knee, shoulder, and thumb motion, impaired left hand grip, decreased knee muscle strength, knee locking, sinusitis with painful and tender sinuses and headaches, hearing loss, and tinnitus.  As a result of his foot disability, he was unable to walk more than 5 to 10 steps at a time, run, or stand more than 15 to 20 minutes and he avoided climbing stairs.  Also, he was unable to sit for longer than 30 minutes, walk farther than a block, or walk/run fast due to his service-connected knee disabilities.

The Veteran's service-connected sinusitis, shoulder, thumb, knee, and foot disabilities, and tinnitus all impacted his ability to work.  Specifically, he was unable to function in physical and sedentary activities during the presence of severe headaches from sinusitis flare ups.  The frequency and occurrence of such headaches was unpredictable.  He was unable to perform mechanical work because such work required flexibility of his shoulder, he experienced limited flexibility and limited grip utilizing the thumb, and he was limited in his ability to ambulate over short distances, squat, or walk/run briskly due to his knee symptoms.  He was limited in his ability to stand, sit, or walk for prolonged periods and was unable to walk briskly or run due to his foot symptoms.  Also, tinnitus sometimes caused migraines and the Veteran had to go to the emergency room to get a shot.  

Moreover, the Veteran had attained an associate's degree in air conditioning refrigeration and was working on a second degree in electronics.  He was self-employed performing mechanical and maintenance work on a part time basis at the time of the April 2010 VA mental health evaluation.  He was employed on a full time basis as an installer at the time of the July 2010 hearing, was employed on a part time basis as a truck driver at the time of the October 2010 and May 2011 examinations, and was employed performing administrative work at the time of the October 2012 examinations.  He was able to continue his employment despite his service-connected disabilities.

The nurse practitioner who conducted the May 2011 VA foot examination opined that the Veteran's service-connected left foot disability did not affect his employability and that he was able to obtain and maintain employment as a part time truck driver.  This opinion was based on the fact that he was employed on a part time basis as a truck driver and that he reported that he did not miss any work during the previous year due to his left foot disability.

A June 2014 VA knee examination report reveals that the Veteran experienced knee pain, swelling, and popping and painful and limited knee motion.  His knee symptoms resulted in disturbance of locomotion and interference with sitting.  His knee disability impacted his ability to work in that he was unable to lift more than 25 to 30 pounds, walk more than a few minutes, stand more than 2 to 3 minutes, or sit more than 15 to 20 minutes.  Also, he experienced difficulty with using stairs, squatting, and kneeling.

The Veteran reported on a July 2014 VA Form 21-8940 that he had a high school education, that he was unemployed from June 2008 to March 2010, and that he was employed on a full time basis as a mechanic from March 2010 to June 2013 (during which time he lost 2 months of work due to illness).  Despite the fact that he indicated full time employment during the entire period from March 2010 to June 2013, he also reported that he had last worked on a full time basis in December 2011 and that he became too disabled to work at that time.  He did not leave his job in June 2013 because of his disabilities and he had attempted to obtain new employment since that time as a vehicle mechanic and in logistics.  He contended that he was unable to secure or follow any substantially gainful employment due to his shoulder, hand, knee, and foot disabilities.

VA mental health diagnostic assessment notes dated in August and December 2014, a March 2015 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192), and the report of a March 2016 VA psychiatric examination reveal that the Veteran had an associate's degree and employment experience with installing electronics and communications.  He was employed on a full time basis as an installer from March 2010 to June 2013.  He lost 24 days of work due to disability during the 12 month period preceding his last date of employment in June 2013 and this employment ended because he was laid off.  He was employed on a full time basis performing maintenance at the time of the December 2014 VA mental health evaluation and was employed on a full time basis as a supervisor at the time of the March 2016 VA psychiatric examination.  Also, his psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks, but only during periods of significant stress.

The Veteran is competent to claim that his service-connected disabilities preclude him from working and the Board has no legitimate basis to challenge the credibility of his statements concerning his symptoms.  Nevertheless, the preponderance of the evidence supports a finding that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.  The Board acknowledges that his service-connected disabilities have resulted in functional impairments and have impacted his ability to perform certain occupational tasks.  Specifically, his various orthopedic disabilities have limited his mobility and his ability to perform physical tasks, flare ups of sinus pain and headaches associated with his sinusitis have occasionally prevented work activities, he has reportedly required treatment for problems associated with his audiological symptoms, and his psychiatric disability has occasionally interfered with his work performance.  Also, he was unemployed for a period of time following the November 2007 foot surgery because he was unable to perform his work as a mechanic due to limitations caused by his foot disabilities.

Nevertheless, the Veteran's earliest reported job loss (which was identified during the April 2007 VA mental health initial evaluation consultation) was due to the fact that marital conflicts interfered with his work.  Following his period of unemployment after the November 2007 foot surgery, he received additional education in air conditioning refrigeration and electronics, was self-employed for a period performing mechanical and maintenance work on a part time basis, and held various other part time and full time positions (i.e, as an installer, as a truck driver, as a mechanic, and performing administrative work).  He acknowledged on the July 2014 VA Form 21-8940 that although employment as a mechanic ended in June 2013, he did not leave the job because of his disabilities and he was seeking additional employment.  His employer confirmed that such employment ended in June 2013 because the Veteran was laid off.  The most recent evidence of the Veteran's employment status is contained in the December 2014 VA mental health evaluation note and the March 2016 VA psychiatric examination report.  During these examinations, he was employed on a full time basis performing maintenance and as a supervisor.  Hence, despite the occupational limitations and impairments caused by the Veteran's service-connected disabilities, he has maintained the ability to perform substantially gainful employment and is apparently still gainfully employed.

Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience.  Although his service-connected disabilities have resulted in some work impairments and he was unemployed for a period of time following foot surgery, his own reports and the above lay and medical evidence support a finding that his service-connected disabilities (either individually or collectively) do not result in an inability to secure and follow all substantially gainful employment.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

   




ORDER

Entitlement to a 20 percent rating (but no higher) for residuals of left foot surgery is granted.

Entitlement to a TDIU is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


